      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 1 of 35

2/21/2019                                                     Nod Valis                         Page: 1

  1                                        UNITED STATES DISTRICT COURT

  2                                             DISTRICT OF CONNECTICUT

  3
        *   *   *    *    *   *   *    *    *    *   *    *   *   *   *

  4     SUSAN BYRNE,

  5                                        Plaintiff,
                                                                          Civil Action No.
  6                 -vs-                                                  3:17-CV-01109 (VLB)

  7     YALE UNIVERSITY, INC.,

  8                                        Defendant.
        *   *   *    *    *   *   *    *    *    *   *    *   *   *   *

  9

 10

 11

 12

 13
                              DEPOSITION OF:                      NOEL VALIS
 19
                              DATE:                      FEBRUARY 21, 2019
 15
                              HELD AT:                   MADSEN, PRESTLEY & PARENTEAU, LLC
 16                                                      402 Asylum Street
                                                         Hartford, Connecticut 06103
 17

 18

 19                      Reporter: Bethany A. Carrier, RMR, CRR, CSR #071

 20

 21

 22

 23
                                           CASSIAN REPORTING, LLC
 24                                      21 Oak Street - Suite 307
                                        Hartford, Connecticut 06106
 25                                            (860) 595-7462
                                      scheduling@cassianreporting.com


                                      Cassian Reporting, LLC
                         (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 2 of 35

2/21/2019                               Noel Valis                           Page: 17

  1    on the faculty in the Department of Spanish and

  2    Portuguese?

  3          A      It's not a big department, as far as ladder

       faculty go.        Robert was there, RGE; Rolena Adorno; David

  5    Jackson; Josefina Ludmer, who then retired a number of

  6    years later.

  7          Q      Can you spell that last name, please?

  8          A      L-u-d-m-e-r.        And let's see, that's one, two,

  9    three, four.        I'm forgetting somebody.         Who am I

 10    forgetting?        A junior member was Cristina Moreiras.            And

 11    she's since got a tenured job at Michigan.              She left quite

 12    a few years ago.          But she was there when I came on board.

 13    Had to have been somebody else.               Who am I forgetting?

19           Q      Was Anibal Perez --

15           A      No.    No.    No.    He came later.     He came later.

 16          Q      Maria?

17           A      Oh, Maria Rosa Menocal.           Of course.   I knew

18     there was -- I don't know how I could forget Menocal.

19     Yes, Menocal was there.

20           Q      And since then, since 1999, Maria has left

21     and --

22           A      No.    Maria died.

23           Q      Maria passed away?

24           A      Yes.

25          Q       And then there -- was one other individual who


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 3 of 35

2/21/2019                            Noel Valis                           Page: 18

  1     you mentioned who left?

  2           A       Ludmer retired and then also died a couple years

  3    ago.

  4           Q       And since 1999 who has joined the faculty?

  5           A       As far as senior faculty go, it's Anibal

  6    Gonzalez Perez, who I think came on board in either '08 or

  7    '09.       I'm not absolutely certain.     And then of course

  8    there have been junior faculty.

  9                   Since I came -- let's see.      There was Paola

 10    Moreira.      Before him there was Lidia Santos.        And then

 11    Paola Moreira, they were in Portuguese.           There was a

 12    fellow in Peninsula named Ernesto Estrella.            And Elizabeth

 13    Armann, who took a position after one year with us and

 14    didn't get tenure.        She should have stayed.

 15                  But at any rate -- and then, of course, Leslie

 16    Harkema, Poole.

 17           Q      Kevin Poole?

18            A      Yes, Kevin Poole.     These are all junior members.

 19    And they didn't always necessarily coincide because we're

 20    talking about 20 years practically here.           So I think

 21    that's about it.       I mean, there may have been a couple of

 22    other junior people, but I don't remember.

23            Q      During the time that Professor Byrne was a

24     tenure track employee, were you her mentor at all?

25            A      I would say informally, yes.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 4 of 35

2/21/2019                           Noel Valis                           Page: 33

  1    colleagues agreed that Byrne's research and scholarship

  2    are extremely well focused, that her archival work is

  3    solid, and made meaningful by her ability to connect it to

  4    literary text.

  5                 Do you see where I'm reading from?

  6          A      Yes.

  7          Q      Now, how does that statement mesh with your

  8    earlier testimony regarding the agreements that the

  9    committee had come to regarding Professor Byrne's

 10    scholarship?

 11          A      It meshes fine.     I think that this is in part a

 12    question of understanding academic language and the way we

 13    speak about the quality of somebody's research.              Saying

 14    that at that point in time that her research and

 15    scholarship were extremely well focused is accurate enough

 16    for the most part; and certainly that her archival work

 17    was and is solid, I would agree with that.          Made

 18    meaningful by her ability to connect it to literary text,

 19    well, one would hope so.

 20                 But what does this sentence say?       It says that

 21    she's a competent scholar.        That's what this says.        That's

 22    what this says.      You have to -- sort of in a way it's like

 23    reading another language, and you have to interpret it.

 24    And what this means for academics is that this is a

 25    competent scholar.       And nothing more.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 5 of 35

2/21/2019                           Noel Valis                       Page: 34

  1          Q      So the statement, We see a clear trajectory in

  2     her work that opens out onto ever large vistas is also a

  3     statement just that Professor Byrne is a competent

  4     scholar?

  5          A      No.   I would say that in this case, this

  6     sentence, We see a clear trajectory in her work that opens

  7    out to ever larger vistas, was an aspirational statement.

  8    Because at that time we didn't have the book Ficino in

  9    Spain and it is clearly referring to that next

 10    publication, as the following lines indicate.

11           Q      But how is that statement aspirational when it's

12     in present tense, not in future tense?

 13                       MR. SALAZAR-AUSTIN:      Objection.

14                        THE WITNESS:    What does that mean?

 15          If you have an objection, what am I supposed

 16          to do?

17                        MR. SALAZAR-AUSTIN:      If I object,

18           you should answer.      Unless I instruct you not

19           to, which I will very rarely do,

 20                       THE WITNESS:    I see.   I just wanted

 21          to make sure I understood the procedure.

 22    BY MS. HOWARD:

 23          Q      And I can repeat the question or rephrase it if

 24     you don't understand.

 25          A      No.   The question about the verb.      It is in the


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduring@eassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 6 of 35

2/21/2019                           Noel Valis                            Page: 58

  1    submitted a third revised APL proposal in early 2015.              Is

  2    that correct?

  3          A      She provided it, yes.        She provided another

       proposal.     I guess that would have been the third.          I

  5    don't remember the date.

  6          Q      We'll just say early 2015, if that's easier.

  7          A      Sounds good.

  8          Q      And then you, Professor Adorno, and RGE met to

  9    consider this third and final proposal in approximately

 10    January, 2015.      Does that sound correct?

 11          A      Not entirely.    Because now I do recall because

 12    you've now given me the time frame.          In January, 2015, I

 13    had a meeting in New York with the PMLA editorial board.

 19    I was at the time a member of the editorial board.             And it

 15    meets three times a year.        And those dates are set well in

 16    advance.

 17                 So I communicated my views to Rolena.           She

 18    incorporated those views into, again, what we talked

 19    about, you know, the committee's views.          But I was not

 20    actually present at that meeting.

 21          Q      And at some point in early February, 2015, did

 22    you participate in a meeting with Professor Adorno, RGE --

 23    and RGE to discuss Professor Byrne's last APL proposal?

 29          A      I expect so, yes.

 25          Q      And you voted to reject this final proposal, APL


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 7 of 35

2/21/2019                           Noel Valis                        Page: 59

  1    proposal.     Is that correct?

  2          A      I believe so, yes.

  3          Q      And throughout the entire APL proposal process,

  4    with the multiple iteration of proposals that were

  5    submitted, in each instance you submitted your comments to

  6    Professor Adorno or AGE to be included in an aggregate set

  7    of comments to Professor Byrne.           Is that correct?

  8          A      Yes.   I submitted them to Professor Adorno.      And

  9    then she aggregated my comments, RGE's, and her own into

 10    this single document.

 11          Q      For each APL proposal?

 12          A      I believe so.    I believe so.

 13                        (Plaintiff's Exhibit 130, Email

 14          exchange:      Marked for identification.)

 15    BY MS. HOWARD:

 16          Q      And you've been handed what's been marked

 17    Plaintiff's Exhibit 130.        And please take a moment to read

 18    through it and let me know when you're done.

 19          A      I guess these are emails.        I should start at the

 20    end here.     Right?

 21          Q      That probably would be the best way.        The end is

 22    the       sequentially.

 23          A      It's a chain here.

 24          Q      Yes.

 25                        MR. SALAZAR-AUSTIN:      I think that


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 8 of 35

2/21/2019                           Noel Valis                      Page: 90

        you conduct Step 1?      So I can read the description if the

  2    font is a little hard to read.

  3          A      Let me put my glasses on.      It's also grayish, so

  4    it makes it harder.       Yes.   I informed the candidate of the

  5    process.

  6          Q      Did Professor Adorno also inform the candidate

  7    of the process while she was operating as chair of the

  8    review committee before you became appointed to the

  9    position?

 10                        MR. SALAZAR-AUSTIN:    Objection.

 11                        THE WITNESS:   I don't know.    And I

 12          don't know that there was an actual review

 13          committee before then.

 14    BY MS. HOWARD

 15          Q      Strike that.    So I should ask a better question,

 16    then.

 17                 So did Professor Adorno tell you that -- whether

 18    she informed Professor Byrne of the process, tenure

 19    process in accordance with Step 1?

 20          A      I don't remember whether she did or not.

 21          Q      But just to be -- just to be safe, you also

 22    informed Professor Byrne of the process?

 23          A      Yes.

 24          Q      And then Step 2, submit slash receive

 25    preliminary materials.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 9 of 35

2/21/2019                            Noel Valis                         Page: 91

  1                   Did you, in fact, receive preliminary materials

  2    from Professor Byrne?

  3           A       I received these materials.     And I don't

  4    remember whether some of these materials were already in

  5    the hands of Professor Adorno because -- then she handed

  6    them to me.      So whether they came directly from Sue or

  7    whether they came through Rolena, I did receive them.

  8           Q      So did you ever ask Professor Byrne to provide

  9    names of three individuals who could serve as an arm

 10    length candidate -- arm length referee?           Excuse me.

 11           A      I don't know whether Rolena had already asked

 12    her for that, you know, earlier than the time that I

 13    assumed being the chair of this committee or whether I

 14    did.       But she certainly was asked.     And she gave us --

 15    actually, I was reading this.          It says three names, but if

 16    I remember correctly, she offered four names.            And we took

 17    two of them.

 18           Q       So if you recall Professor Byrne -- you do

 19    recall Professor Byrne --

 20           A       Yes.   I recall the materials.     But I don't

 21    remember whether she gave them to me directly or whether

 22    she had already given them to Rolena.          Because some of

 23    these materials had been requested before I became chair

 24    of this committee.        And they're the routine materials that

 25     you would ask for.       And I don't remember which ones they


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 10 of 35

2/21/2019                            Noel Valis                          Page: 92

  1     were at this point.

  2           Q      Right.    Because in Exhibit 131, Professor Adorno

  3     in fact mentioned that she will be giving you materials.

  4           A      Yes.     That's what I'm talking about.     And it may

  5     have been that's some of it.        At this point I don't

  6     remember specifically those contents.           But they were all

  7     the things that are in this document -- or at least they

  8     were among the things, I should say, that were -- that are

  9     listed here.

 10           Q      And then for Step 3, which is selection of the

 11     departmental committee, earlier you testified that Amy

 12     Hungerford was responsible for approval of the review

 13     committee members.

 14           A      Yes.

 15           Q      Did you suggest review committee members to

16      Ms. Hungerford?

17            A      I very well may have.        It turned out that David

18      Jackson became a member.        And I remember, of course,

19      writing to ask him.       So that means that I consulted with

20      Amy to see whether this, I guess, was a good -- was

21      acceptable to her.       And it was.      And I wrote to David in

22      an email.     He was away, I think, because it was the

23      summer.     He was probably in Brazil.       There's a program

24      that he directs there.       And he accepted that invitation to

25      be part of the committee.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 11 of 35

2/21/2019                            Noel Valis                          Page: 93

  1                  And then there was discussion between myself and

  2     Amy about other -- the other members of the committee.

  3     And as I recall, I think she made the suggestion of two

  4     outside members, you know, outside our department.           I

  5     think one of them was from the department of English,

  6     maybe, or department of classics.         I can't remember

  7     anymore.     But the person did not accept -- could not

  8     accept it.     I don't remember the reasons.

  9           Q      So Larry --

 10           A      -- Manley, something like that.       And then there

 11     was another person.        And then eventually we ended up with

 12     Giuseppe Mazzotta from Italian and Howard Bloch from

 13     French, nonvoting members.

14            Q      And did you suggest Professor Bloch's name for

 15     the review committee?

16            A      I don't remember at this point, but I thought he

17      was a good choice.

18            Q      And did you suggest Professor Mazzotta's name

19      for the review committee?

20            A      Again, I don't remember which person did that.

21      This has become a little fuzzy over the years because of

22      the time having passed.       But I also thought that he was a

23      good choice, particularly since he is a great expert,

24      Medieval and Renaissance and knows Ficino extremely well.

25      Not personally didn't shake his hand, but he knows his


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 12 of 35

2/21/2019                            Noel Valis                            Page: 99

        emails?

  2                          MR. SALAZAR-AUSTIN:      Objection.

  3                          THE WITNESS:   Yes.     As far as I can

  4           see.

  5     BY MS. HOWARD

  6           Q      So    it does look like Professor Adorno also did

  7     at least part of Step 3 under the FAS steps?

  8           A      I wouldn't say that.         Because this committee

  9     never got constituted.        This committee that she

10      recommended with Mazzotta, RGE, and myself never was

11      constituted, as far as I know.            I don't remember being

 12     part of this committee.

13           •       But the three of you were on the actual

14      committee that ended up being constituted.            Isn't that

15      correct?

16            A      No.     We're talking about the Tenure Review

17      Committee.     And the Tenure Review Committee that I ended

18      up chairing did not have RGE on it.           It had David Jackson,

19      myself, Howard Bloch, and Giuseppe Mazzotta.

20                   Are we talking about the same thing?

21            Q      The Tenure Review Committee that met in February

22      of 2016.

23            A      Yes.    Yes.   Are we talking about the smaller

24      committee, not the full -- the one that was constituted in

25      July of 2015 that I headed up.        That ended up being


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@eassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 13 of 35

2/21/2019                              Noel Valis                        Page: 100

  1     myself, David Jackson -- if I'm remembering all this

  2     correctly -- Giuseppe Mazzotta, and Howard Bloch.              Right?

  3             Q      I'm --

  9             A      Did I remember it wrong?      It's possible.     Maybe

        you could clarify for me.

  6             Q      I'm referring to the committee that voted on

  7     Professor Byrne's tenure application.

  8             A      Okay.    You're talking about the larger

  9     committee.        There are two committees here.      One was the

10      smaller one that met before the larger one in February,

11      and the smaller one was constituted by those people that I

12      just mentioned.         The larger one included them and Anibal

13      Gonzalez Echevarria, Rolena Adorno, and RGE.

 14             Q      What's the difference between these two

15      committees?

16              A      The first one was the one that was instituted or

17      constituted to read all the materials and make some sort

18      of a recommendation to the larger body of senior

19      faculty.

20            Q        But the larger body voted -- conducted the

21      actual vote on Professor Byrne's tenure application?

22            A        That's right, with the exception of, of course,

23      Howard Bloch and Giuseppe Mazzotta.

24            Q        And Jack Dovidio who was present and did not

25      vote?


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 14 of 35

2/21/2019                               Noel Valis                      Page: 101

  1             A       Of course.     Yes.

  2             Q       So who decided that there would be two

  3      committees?

                A       Can I go back and look at this?

  5             Q       Yes, please.

  6             A      I think this is in here.      This is not unusual at

  7      all.       This is fairly typical.     Certainly it was the way we

  8      had done it.         Select the departmental review committee.

  9             Q       What page are you reading?

10              A      I'm on page 012567 of the FASTAP procedures.

11      And says, Number 3, select the departmental review

12      committee:       the departmental chair or department chair,

13      departmental faculty review committee typically composed

14      of three faculty members drawn from the pool of faculty

15       members eligible to vote on the case.

16                     And that's what I'm talking about.        That's the

17      smaller committee.

18              Q      But Professor Bloch was not eligible to vote on

19      the case?

20              A      Yes.    But that -- that wasn't my decision.      You

21      would have to speak with Tamar Gendler.            I don't know if

22      you have or not, but --

23              Q      So there were three individuals on the smaller

24      committee that you're calling the "departmental review

25      committee"?


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 15 of 35

2/21/2019                            Noel Valis                      Page: 106

  1     internal review committee, the smaller committee?

  2           A      That was done in consultation with myself and

  3     Amy Hungerford.

             Q       Who made the actual decision, though?

  5          A        Well, ultimately I guess you could say she did

  6     because she held the ultimate approval.

  7          Q       And then, similarly for the larger committee,

  8     who made the decision on the individuals that would be on

  9     the larger committee?

 10          A       Well, that is partly a departmental decision in

 11     that it is automatic that all the senior faculty would be

12      part of that committee.

13           Q       And are all of the members that are on the

19      smaller internal review committee automatically on the

15      larger committee even if they are not faculty members?

16           A       You mean faculty members --

17           Q       Within the department.

18           A       Yes.

19           Q       So once Professor Bloch was appointed to the

20      smaller internal review committee, he was automatically

21      appointed to the larger faculty committee as well?

22           A       Yes.

23           Q       And he was a nonvoting member of both

29      committees?

25           A       Yes.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 16 of 35

2/21/2019                              Noel Valis                       Page: 107

  1             Q      Okay.    And Professor Mazzotta was also a

  2     nonvoting member of both committees?

  3             A      Yes.    Even though we didn't take a vote, as

  4     said, on the smaller committee.             But, regardless, they did

  5     not vote at any time.

  6             Q      Do you recall if you submitted any names for

  7     consideration for the internal review committee?

  8             A      I probably did, yes.

  9             Q      Well, do you have an actual independent

 10     recollection of submitting the name for the independent

 11     review committee?

 12             A      There was emails that went back and forth

 13     between Amy Hungerford and myself and probably at least

 14     one or two conversations on the phone as well in which we

 15     put names back and forth.          It would not surprise me that I

 16     would have suggested names, as she also obviously

 17     suggested names.        And this is the way it's supposed to

 18     work.

 19          Q         So this is an inference you're drawing?

 20          A         Hmm?

 21          Q         This is an inference you're drawing, not an

 22     independent recollection?

 23          A         What is an inference?

 24          Q         That you would have naturally suggested names as

 25     you and Amy Hungerford were talking by email about various


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 17 of 35

2/21/2019                            Noel Valis                      Page: 113

  1     I'm trying to say.

  2           Q      Did you have any interactions with John Mangan

  3     with respect to selecting external referees?

  4           A      I mean, it's possible, but I just don't

  5     remember.     I just don't remember.

  6           Q      So... .

  7           A      My memories of those times are so connected with

  8     Amy Hungerford because we had so many emails.

  9           Q      So the next steps, the 4B, 4C, and 4D, are about

 10     securing referees, contacting referees, and tracking the

 11     referee responses, it looks like.

 12                  Am I missing anything for 4B, C, and D?

 13           A      Secure referees -- yeah.      That's right.

 14           Q      And these appear to be primarily administrative

 15     tasks, 4B, C, and D?

 16           A      Yes.

 17           Q      Then Step 5 is to schedule a tenure appointments

 18     committee review date?

 19           A      Yes.

 20           Q      Is that the larger committee that you were

21      referring to earlier?

22            A      That's the committee -- no.      That's the

23      committee outside of the department.         Yes, tenure -- the

24      tenure committee.      And that date was scheduled.

25           Q       That's if --


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 18 of 35

2/21/2019                             Noel Valis                      Page: 114

  1            A      -- if it passed our department.       If we approved

  2     the tenure, then it would have gone to the tack, the

  3     TAC.

               Q      And so then Step 6, submit slash review case

  5     materials, this was all done through Yale's online system.

  6     Correct?

  7            A      Submit -- yes.    We use the online system.     But

  8     we also had a hard -- one hard copy of her materials that

  9     were kept under lock and key in the main office of the

 10     department in case somebody wanted simply to sit there in

 11     the department and read them, you know, as a hard copy.

 12            Q      And Step 6 also appears to be a primarily

 13     administrative task of -- so creating the online system,

 14     making sure paper documents are available.

 15            A      Yes.

 16            Q      Is that a fair description?

 17            A      Yes.

 18            Q      So if we turn to Bates No. 12572, Step 7,

 19     Distribute materials to referees, it looks like this is

 20     primarily something your assistant did?

 21            A      Yes.   At that time it would have been Susan

 22     Wheeler, who was the administrative assistant of the

 23     department.       And, of course, I oversaw this very closely

 24     with her.      She prepared the packages.      She mailed out, you

 25     know, hard copies of the materials to the outside letter


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 19 of 35

2/21/2019                            Noel Valis                         Page: 115

        writers.

  2           Q      Okay.    And it appears that Step 7 is also a

  3     primarily administrative task?

  9           A      Yes.

  5           Q      And then Step 8 is, Track referee responses,

  6     which it also looks like is the responsibility of the

  7     chair's assistant or in this case Susan Wheeler.             Is that

  8     correct?

  9           A      I actually track the referee responses myself

 10     because I wanted to make sure that we got those letters.

 11           Q      How did you track the responses?

 12           A      Well, they were given a deadline in the letter.

 13     And I can't tell you now what the deadline was, but they

 14     were all given a deadline in the letter.          And it outlines

 15     very clearly in here that at a certain point in time, if

 16     you hadn't gotten a letter, that you're supposed to send a

 17     reminder.     That's the tracking process.

 18                  You're supposed to send a reminder to that

 19     letter writer saying, you know, we haven't gotten the

 20     letter, something to that effect, if you could give me an

 21     idea of when it's going to come.          Then there's another

 22     moment you were supposed to do that.         I did every single

 23     one of those.       Because Susan► had an awful lot of work to

 29     do as well.     And I thought this was -- this would be

 25     easier.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 20 of 35

2/21/2019                           Noel Valis                         Page: 116

  1                 And of the requests for outside letters, outside

  2     evaluations, I think we sent out fourteen requests, if I

  3     remember correctly, and we got back nine positive

  4     responses, which was fairly typical.           And in the end, we

  5     got eight of the nine letters.           And I also gave an

  6     extended deadline to one of the nine who had asked for it

  7     because he was just overwhelmed with other things.            And

  8     they all had a deadline of actually longer than six weeks,

  9     which is what is down here, to say that, you know, they

 10     have six weeks to write their evaluation, to send it in.

 11                 And I gave them even more time than that.

 12          Q      That's a good memory for this.

 13          A      Yes.   Well, this is the kind of thing that, you

 14     know, I really was in this part of it very much drilling

 15     down.

 16          Q      Who was the individual who got an extended

 17     deadline?

 18          A      I think it was Williamson, Edwin Williamson.

 19     You can actually tell by elimination.           If you don't have a

 20     letter from Williamson, that was the one, because he was

 21     the one who got the extended deadline and never came

 22     through.    This happens.

 23                 Actually, there was another person who got an

 24     extended -- that's right.       I forgot.      Another person got

 25     an extended deadline was Folger, but he did come through.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 21 of 35

2/21/2019                            Noel Valis                      Page: 117

  1     We wanted to bend over backwards to make sure we got the

  2     letters and to give them enough time to do a thorough

  3     evaluation.

  4          Q       And it sounds like Step 8 was a bit onerous as

  5     tasks go?

  6           A      I didn't mind doing it.

  7           Q      But it also sounds like Step 8 was a primarily

  8     administrative task?

  9           A      Yes.

 10           Q      Okay.

 11           A      Yes.

 12           Q      So Step 9, Managing documents and document

 13     access.     And the step in fact refers to Interfolio, which

 14     is the online system for managing access to materials.

 15     Correct?

 16           A      Yes.

 17           Q      And it looks like the chair's assistant is also

 18     designated as the individual responsible for Step 9.         Is

 19     that correct?

 20           A      Yes.    That certainly is correct.     My technical

 21     expertise is very limited.        And I certainly didn't even

 22     understand how Interfolio -- I still don't understand how

 23     Interfolio works.       She was in charge of that.

 24           Q      And is it a fair description to describe Step 9

 25     as also administrative task?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 22 of 35

2/21/2019                              Noel Valis                      Page: 118

  1           A        Yes.

  2          Q         And Step 10 is, Deliberate and recommend, where

  3     the departmental faculty review committee, after

  4     consulting the criteria for promotion and the departmental

  5     confidentiality policy, reviews the candidate's materials

  6     with the goal of making a recommendation as soon as

  7     possible after the required set of letters have been

  8     received and the stated deadline for receipt of any

  9     outstanding letters has passed.

 10                    I'm just reading from the FASTAP on page 12573.

 11                    Is that an accurate description of in general

 12     how the process unfolded for the faculty review

 13     committee?

 14             A      Yes.

 15           Q        And it looks like the step describes

 16     responsibility to the entire departmental review

 17     committee.       Is that accurate?

 18             A      Yes.

 19           Q        And then Step 11 is, Deliberate and vote?

 20             A      Uh-huh.

 21           Q        This is the full committee deliberation and

 22     vote?

 23             A      Yes.

 24           Q        Okay.   And we've discussed this already.

 25             A      Yes.


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 23 of 35

2/21/2019                            Noel Valis                      Page: 130

  1           Q      Take a minute to look through the document.      Let

  2     me know when you're done, please.

  3           A      Yes.    Looks familiar.

  4                  Okay.

  5           Q      So Exhibit 78 is a document produced by the

  6     defendants during discovery.

  7                  Do you recognize this document?

  8           A      Yes.

  9           Q      And is it because you authored Exhibit 78?

 10           A      Yes.

 11           Q      Walk me through the process of drafting Exhibit

 12     78.

 13           A      It's not very complicated.      I took copious notes

 14     during this meeting.       And as soon as the meeting was over,

 15     went home and, while my memory was fresh from the meeting,

 16     I drafted this document that you have here.

 17           Q      Handwritten notes?

 18           A      Yes.

 19           Q      You said you took copious notes so that was --

 20           A      Yes.    It was handwritten.    Yes.

 21           Q      And did you send this document to anyone after

 22     you drafted it?

 23           A      No.    Not that I recall, let's put it that way.

 24     I don't recall sending it to anyone.         I certainly -- but

 25     this was the -- this is -- this is the record of what


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 24 of 35

2/21/2019                            Noel Valis                     Page: 136

  1          A      I think that was probably me.

  2          Q      And then the fifth full paragraph says, It was

  3     also remarked that Sue was a competent scholar and a

  4     productive one.

  5                 Who made that observation?

  6          A      I believe that was David Jackson.

  7          Q      But it was pointed out that competence is a

  8     relatively low bar and quality is generally valued over --

  9     quality is generally valued over quantity.

 10                 Who made that observation?

 11          A      I think you can say that that was more than one

 12     person.    This kind of summed up the fact that the other

 13     three members of the committee were replying to David

 14     Jackson's view that she was a competent scholar and a

 15     productive one.     And the second sentence here reflects the

 16     generally held view of all three of us, that that is to

 17     say, those of us who didn't agree with David Jackson.

 18          Q      And then the sixth full paragraph states, The

 19     committee also discussed the external letters but

 20     concluded that the set of letters do not shine and are not

 21     a high ranking set of letters.

 22                 Do you see that?

 23          A      Uh-huh.   Yes.

 24          Q      Was that a conclusion unanimously reached by all

 25     of the members of the committee?


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 25 of 35
2/21/2019                            Noel Valis                        Page: 137

  1           A      It was -- it was the consensus of the committee.

  2     I probably didn't word this completely accurately

  3     because -- but I would certainly say that Mazzotta, Bloch,

  4     and myself were of this opinion.

  5           Q      But not --

  6           A      David Jackson probably wasn't, I think.         Yes.

  7     So I should have been a little bit more precise here and

  8     say, The consensus of the committee was that the letters

  9     did not shine, et cetera.

10            Q      In the eighth full paragraph on page 2 in the --

11      actually, just the eighth full paragraph, I notice that

12      you then identify specific comments with the specific

13      individual who made the comments.

14                   Why did you make that shift in the eighth

15      paragraph but not earlier in the document?

16            A      You know, that is the first time I actually

17      noticed this.      I think -- I don't know why I did.        There's

18      certainly no intention here to, you know, not give names

19      here and give names here.

20                   Let me read over what I have -- I think that's

21      rather amusing, because I didn't even notice this until

22      you pointed this out.       I think I know why I did it,

23      though.     I can see why because of the tenor of this

24      paragraph.

25                   The previous paragraphs that we have gone


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 26 of 35

2/21/2019                            Noel Valis                           Page: 143

  1           Q      Why was it a good thing to have --

  2           A      Because it's always -- sorry.

  3           Q      It's okay.

  4                  Why was it a good thing to have Jack Dovidio

  5     present?

  6           A      Because it's always a good thing to have

  7     somebody who's looking on from the outside and to be there

  8     as a very objective presence, just as it was a very good

  9     thing to have included people outside the department,

10      Mazzotta and Bloch, because they had no axe to grind, any

 11     possible axe to grind and because they were -- they were

12      not members of our department.            And that was a good

13      thing.

14            Q      So I'm going to hand you what's been previously

15      marked Plaintiff's Exhibit 80.            Take a moment to look

16      through it.      These are the notes from --

17                         MR. SALAZAR-AUSTIN:       Got it.   I'm

18            just confirming it's the February 9th notes

19            which I have here.

20                         THE WITNESS:    This is the bigger

21            meeting.     Yes.

22      BY MS. HOWARD:

23            Q      So Exhibit 80 was produced by the defendants

24      during discovery.

25                   Are these your notes from the senior faculty


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 27 of 35

2/21/2019                            Noel Valis                          Page: 144

  1     meeting regarding Sue Byrne's tenure promotion case?

  2           A      Yes.

  3           Q      And were these notes -- walk me through how you

  4     created Exhibit 80.

  5           A      I took notes during the meeting, as 1 noted here

  6     on the first page of this document.          And as soon as I got

  7     home, had some dinner, I wrote them up.

  8           Q      Why did you note that only -- that the only

  9     people that I observed taking notes during the February

10      9th meeting were myself and Rolena Adorno?

11            A      Because it seemed to me important to note that

12      so that if we needed a record, the record -- there would

 13     be two people.

14            Q      Were you concerned about future lawsuits?

15            A      Good Lord no.

16                          MR. SALAZAR-AUSTIN:     Objection.

17      BY MS. HOWARD:

18            Q      What were you concerned about in terms of making

19      sure that there would be a record?

20            A      Because it's an important decision.

21            Q      But it's a confidential decision.        Correct?

22            A      Yes.

23            Q      And --

 24           A      But you still need a record.

25            Q      You assumed your notes would be confidential


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting,corn
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 28 of 35

2/21/2019                            Noel Valis                      Page: 149

  1     what other -- I'm not sure what other notes there would

  2     be.

  3           Q      So you did read from personal notes that were

  4     not the February 3rd summary of the meeting?

  5           A      There would have been this summary of course

  6     already typed up, as you see it here, that I'm pretty sure

  7     I read from, because it was for the senior faculty

  8     meeting.     And whatever else I had on a piece of paper

  9     handwritten would have been essentially what you would

 10     call the agenda, you know, saying we're going to do this.

 11                  I noted at the beginning of the meeting, you

 12     know, the question of confidentiality and then the -- what

 13     was the other question?       I'm just drawing a blank here.

 14           Q      So did you --

15            A      I know it was just simply the steps you take to

 16     conduct a meeting.

 17           Q      So you didn't have an extensive document that

 18     had a chapter-by-chapter analysis of Professor Byrne's

 19     scholarship and her most recent book?

20                         MR. SALAZAR-AUSTIN:     Objection.

21                         THE WITNESS:    Well, what I had was I

22            had brought with me the extensive document

23            that I had made up for my own evaluation of

24            that book in particular.       And I -- as noted

25            here -- let me just find the page.         No.   But


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 29 of 35

2/21/2019                           Noel Valis                        Page: 150

  1           you are interrupting me, and I needed to

  2          finish answering that.

  3     BY MS. HOWARD:

  4          Q       Sure.    About what you brought to the meeting --

  5          A       Yes.

  6          Q       -- that's the standing question.

  7          A       Yes.    Exactly.    And I brought that.   But I did

  8     not read from that entire document because it was

  9     something like 13 pages.         And many of those pages were

 10     individual notations about particularly egregiously bad

 11     writing in the book.      And I was the last person to give my

 12     evaluation because I wanted to make sure that everybody

 13     gave their's first.      I think the chair should always go

 14     last with these kinds of things.

 15                  And what I did was I gave the -- what I thought

16      the significant parts of that 13-page evaluation.           And

17      it's here.    I simply -- for these notes I simply excised

18      and I took from         not excised, but I took from -- that

19      was the wrong word.      I took from the longer document the

20      things that I noted in my evaluation of her work.           And so

21      it's here.    What you see here is what I gave during that

22      meeting.

23                  In other words, if you look at --

24           Q      I understand.       I was just going to ask another

25      question.


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 30 of 35

2/21/2019                            Noel Valis                         Page: 151

  1                  So in terms of what you've brought to the

  2     meeting, you brought your 13-page document that has a

  3     detailed analysis of Professor Byrne's most recent book,

  4     notes from the February 3rd meeting, and some sort of

  5     handwritten document of the agenda for the meeting.

  6                  Is that a fair description?

  7           A      Yes.

  8          Q       That you brought to the meeting?

  9           A      Yes.    I would say so.      Yes.   Yes.   The notes

10      were that summary, the notes to that February 3rd

 11     meeting.

 12          Q       And in terms of what is contained on pages 4 and

13      5, Bates Nos. 9054 and 9055 of Exhibit 80, that is the

14      portion from the 13-page document that you read -- those

15      are the excerpts that you read out loud during the actual

16      February 9th meeting?

17           A       Yes.    Yes.   I may have skipped a phrase or two,

18      but it was -- it was basically what I gave as my

19      evaluation.

20                   There's no rules about, you know, the manner of

21      presentation of an evaluation.         Some people can talk off

22      the cuff.     I like to have a prepared script.

23           Q       Why are you concerned about the rules for -- in

24      this particular context?

25                          MR. SALAZAR-AUSTIN:     Objection.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 31 of 35

2/21/2019                            Noel Valis                       Page: 173

  1           A      Yes.

  2           Q      Okay.    And at some point Professor Byrne

  3     appealed the denial of tenure.            Is that correct?

  4           A      Yes.

  5          Q       And did you receive a copy of Professor Byrne's

  6     appeal of this denial?

  7           A      I believe so.     Yes.

  8          Q       What was your reaction when you received a copy

  9     of Professor Byrne's appeal?

 10          A       I expected it.

 11          Q       Why did you expect it?

 12          A       First of all, she had the right to do so.        And

 13     if one wants to take advantage of it, then one should.

 14                  But, second of all, when she met with myself and

 15     Jack Dovidio, when we informed her of the tenure decision,

16      I think she said in so many words that she was probably

17      going to appeal it, if I recall.           And, again, this is her

 18     right.

 19                         (Plaintiff's Exhibit 134, Comments

20           and corrections to Professor Sue Byrne's March

21           8, 2016 letter:       Marked for identification.)

22      BY MS. HOWARD:

23           Q       So you're being handed what's been marked as

24      Plaintiff's Exhibit 134.       I don't have any substantive

25      questions about Exhibit 134.          I just want you to confirm


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 32 of 35
2/21/2019                            Noel Valis                       Page: 220

              A      Yes.

  2           Q      And would you agree that your assessment was

  3     only based on the procedures and process set forth by Yale

  9     University and the requirements set forth by Yale

  5     University for you as chair of the internal review

  6     committee?

  7           A      Yes.     If you were referring to the fact that the

  8     only thing that we judged was her scholarship.

  9           Q      I'm only referring to the scholarship.

 10           A      Yes.

 11           Q      There was also obviously teaching and service.

 12           A      Yes.    But they won't get you tenure at Yale.

 13           Q      Right.     So with respect to scholarship --

 14           A      Yes.

 15           Q      -- your assessment of scholarship was only based

 16     on whatever rubric was set forth by Yale?

 17           A      It was set forth by the high standards that Yale

18      set, which are in that document, the FASTAP.

19            Q      So your assessment was only based on those

20      standards?

 21           A      No.    You can't base an assessment, a specific

22      assessment on the standards.        You follow those standards.

23      And I followed those standards.           And my assessment was

24      that she didn't meet the very highest standards that Yale

25      wanted for somebody to be tenured.


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 33 of 35

2/21/2019                          Noel Valis                          Page: 256

  1     STATE OF CONNECTICUT

  2           I, Bethany A. Carrier, RMR, CRR, CSR #071, a Notary

  3     Public, duly commissioned and qualified in and for the

  4     State of Connecticut, do hereby certify that pursuant to

  5     Notice, there came before me on the 21st of February,

  6     2019, the following-named person, to wit:        NOEL VALIS, who

  7     was by me duly sworn to testify to the truth and nothing

  8     but the truth; that she was thereupon carefully examined

  9     upon her oath and her examination reduced to writing under

 10     my supervision; that this deposition is a true record of

 11     the testimony given by the witness.

 12          I further certify that I am neither attorney nor

 13     counsel for nor related to nor employed by any of the

 14     parties to the action in which this deposition is taken,

 15     and further that I am not a relative or employee of any

 16     attorney or counsel employed by the parties hereto, or

 17     financially interested in this action.

 18          IN WITNESS THEREOF, I have hereunto set my hand

19      this 5th day of March, 2019.

 20

 21                                467            ao        s   WMei




22
                           Bethany A. Carrier, RMR, CRR, LSR #071
23                                         Notary Public

24      My Commission Expires:
        October 31, 2023
25


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
     Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 34 of 35


2/21/2019                              Noel Valls                                           Page: 254

  1                                     JURAT                                      BAC

  2

  3




  5

  6

  7

  8

  9

10

11                                            NOEL VALIS

12

13

14                  Subscribed to and sworn before me on this

15           jr‘'   day of         144\it.c-tk                  , 2019.

16

17

18

19

20     My Commission Expires:          o
21                                                            ,,o wiltitr,,,
                                                          \\\`' ck ZAP i i ti,
22        Subscribed and sworn to before me           ...:S•eevco ,::„.......•,..„..1 ",...„,-
          this_ 6' day of f4N/LP1 ,4
                                   / ,20            .z.= 0 . •                      ..        -
                                                                 \4
                                                             1 OIARY
23                 C-qkt:(1,-4,4 RA'r
                     Notary Publlo                  _ ..             p. „ ,-. ,.;
24                                                                        V...J
                                                    -:.:. cf,,A.... PUI3- ..,.., ,,,,,,
25
                                                        ,,,.?14:    .." (.) ,....\'''' S;
                                                                     t.,
                                                             °1/1I f E jl
                                                                Opp         0
                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-4 Filed 04/01/19 Page 35 of 35


2/21/2019                                            Noel Valis                                        Page: 255

  1                                                 ERRATA                                       BAC

  2           I,         glid Voiks                       ,
                                      do hereby certify that the
         following corrections and additions are true and accurate
  3      to the best of my knowledge and belief.

  4

  5      CORRECTION                                   PAGE              LINE           REASON

  6     Roper t:1                                     7                 s.             missielifil

  7     floberf                                               lin_ lij. 144            we s spe I1;15
  8     Pa-Jaia                      /2; /VS"                       if, //             Vg i 5572e4 bc.2

  9,9 fnAmn          11                                              /3               1/0 / S. Sid     il

10  VAL-15c.A        `64                                            '20             1441ss 1 2
11 Ca YiZalez re:viz 100                                           /3               mi ry* 11 72
12     (-and J 4idg        trio(          1 ° 5".              r                ifcoirecl.cd-„il
                                                                                           ,.
13      RoSert                                            V /i 9                  rnIsspe#(2,
                               / i
                                /y /
                                   r Rd 1(1

14 ottr,ecLoy-             aol                             11/                    w ori i 17 He,
15   re       rthL,4,,,,i   0--a &                        1ti                             V/")
16 t..i.-rivca-''11,6,..verront Was rresen,                   04 G'S-                        h a. eor(allmem err) were
                                                                               f, re 6-(41)6
17 cito-r a.,J4c Jr- ricto r.-2.42/ f; (C
                                                                             -ettolsr.npiunn, e i'c

18            0 3 /C I Cl      7"c I cl                         Ot s cle _:            c -e-t-

19      DATE                                                            NOEL VALIS

20                   AtWa,*140,\W^4 in said County of                        WEAAJ   ttiNg41.44 ,

21      this               A              day of      1-1&JI-C-4        , 2019, personally

22      appeared t'Joe                  Ve\LA 5 , and she made oath to the
               ‘001011/01/
23      truth ifiAehetOOQ.92oing corrections by him subscribed.
          .
          s,, vg..................,,,, 1,,,,,
24               •       p,BY \     --:-.                                        Subscribed and sworn to be re me
        --:          ÷     A    1 '2 :::                                         this ck da of MAsEctf , ,
25                   RUCas' Si I 0 z                                                                      Al 41A.
                 \      n‘10"
                            . /ES                                                                           -
                                           ;Cassian Reporting, LLC
                                             - scheduling@cassianreporting.com
